 
Exhibit 10.1
 
HARBIN ELECTRIC, INC.
No. 9 Ha Ping Xi Lu
Ha Ping Lu Ji Zhong
Qu Harbin Kai Fa Qu
Harbin, People’s Republic of China 150060
 
April 9, 2007
 
CONFIDENTIAL
 
Shelton Technology, LLC
1685 W. Hamlin Road
Rochester Hills, MI 48309
 
Gentlemen:
 
1. General. This letter agreement shall set forth the terms on which Harbin
Electric, Inc. (“Harbin”) and Shelton Technology, LLC (“Shelton”) have agreed to
combine their strengths in order to establish a high-tech international company
with research and development, design and manufacturing capabilities in the area
of industrial automation controllers (such company shall be referred to herein
as the “Venture”). The parties intend that to combine U.S. strength in
technology with China’s advantage in low cost manufacturing to develop precision
servo motor controller products for Harbin’s intelligent motors and provide
customized industrial automation controllers to OEMs in both the U.S. and China.
 
2. Name. The name of the Venture will be Advanced Automation Group, LLC.
 
3.  Structure. (a) The Venture will be structured as a Delaware limited
liability company in which Harbin, through its wholly-owned subsidiary, Advanced
Electric Motors, Inc. (“AEM”), will own a 100% equity interest. Harbin, through
AEM shall contribute to the Venture or Newco (as defined in Section 4 hereof),
$3,000,000, in three (3) installments as follows: $1.2 million within ten (10)
days of the execution of this Agreement (the “Closing Date”), $800,000 on or
prior to May 1, 2008 and $1.0 million on or prior to March 31, 2009. On the
Closing Date, Shelton and its members and technical team members, shall grant to
the Venture an exclusive worldwide royalty-free license (the “License”) in the
form attached hereto as Exhibit A for a period beginning on the Closing Date and
ending on August 31, 2008 (the “Term”), to the designs set forth on Exhibit B
hereto as well as all of the technology owned by such persons or entities
related to precision servo motor controllers for industrial automation,
including research and development, design, manufacturing and testing (the
“Licensed Assets”). Simultaneously with its execution of the License, Shelton
shall execute an assignment agreement (the “Assignment”), assigning to the
Venture for the Term all of Shelton’s existing customer accounts (the “Customer
Accounts”). The parties agree that all customer accounts of the Venture created
during the Term (the “New Customer Accounts”) shall be the property of the
Venture. In consideration for the License and the Assignment, Harbin agrees that
it shall cause the Venture to pay to Shelton 49% of the Profits (as herein after
defined) realized by the Venture during the Term and the sale of any inventory
of products existing as of the date of the termination of the Term. For purposes
of this Agreement, the term “Profits” shall mean the Venture’s net income as
determined in accordance with United States generally accepted accounting
principles.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Harbin hereby agrees that on or prior to March 31, 2009, it shall cause the
Venture or Newco to invest $1,000,000 in cash to establish a wholly-owned
subsidiary in Shanghai, China, which subsidiary will be responsible for the
manufacturing and testing of the controller products
 
4. Transfer of Licensed Assets, Customer Accounts and New Customer Accounts
Harbin and Shelton each hereby agree upon no less than 20 days written notice
prior to the end of the Term by Harbin to Shelton, that (i) Harbin or the
Venture shall be entitled to elect, effective upon the end of the Term to
transfer or cause all of its business and assets, including the Licensed Assets,
the Customer Accounts and the New Customer Accounts to be transferred from the
Venture to a newly formed Delaware limited liability company (“Newco”) that is,
at such time, a wholly-owned subsidiary of Shelton, in consideration for the
issuance to the Venture or AEM of 51% of the outstanding equity of Newco and
that (ii) simultaneously with and as a condition to the effectiveness of such
transfer by the Venture of the Licensed Assets to Newco and such issuance of
equity by Newco to the Venture or AEM that Shelton shall transfer and assign to
Newco all of its right title and interest in and to the Licensed Assets and the
Customer Accounts, free and clear of all Liens (as defined in Section 8(e)
hereof) in consideration for the payment by Newco to Shelton of One Dollar
($1.00). In the event that Harbin or the Venture do not exercise the transfer
option described in the preceding sentence, the parties acknowledge and agree
that upon the expiration of the Term, all right, title and interest in and to
the Licensed Assets and the Customer Accounts shall revert to Shelton. The
parties agree that it shall be a condition to the transfer and assignment of the
Licensed Assets, the Customer Accounts and the New Customer Accounts to Newco
that Newco shall have entered into 3-1/2 year employment agreements with each of
Shaotang Chen and Xiaogang Luo on substantially similar terms as those
employment agreements entered into between the Venture and such individuals on
the Closing Date, as described in Section 5 hereof, The parties further agree
that in connection with any such transfer and assignment of the Licensed Assets,
the Customer Account and the New Customer Accounts to Newco that they each will
negotiate in good faith with respect to the preparation of an amendment of the
operating agreement of Newco which agreement shall provide that (w) that Shelton
shall be entitled to designate no fewer than two of five members of the Board of
Directors, Management Committee or other governing body of Newco and Harbin
shall be entitled to designate the remaining members of the Board of Directors,
Management Committee or other governing body of Newco (x) that Shaotang Chen and
Xiaogang Luo jointly shall be entitled to manage the day to day business
operations of Newco for a period of at least 3-1/2 years, subject to similar
restrictions on fundamental business decisions as set forth in Section 5 hereof
, (y) that Shelton may not dispose of its 49% interest in Newco without the
prior written consent of Harbin, and (z) that Harbin and Shelton shall each
agree not to engage in research and development, design and sale of controllers
that will compete with Newco.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Management of the Venture. Harbin agrees that during the Term that Shaotang
Chen and Xiaogang Luo jointly shall serve as the manager[s] of the Venture with
respect to its day to day business operations The Venture shall also have a
Board of Managers (the “Board”) which shall be comprised of five managers, with
three of which shall be appointed by Harbin and two of which shall be appointed
by Shelton. All fundamental business decisions with respect to the Venture,
which shall include, but not be limited to (a) the incurrence of indebtedness to
third parties, (b) the acquisition or disposition of assets, (c) a material
change in the business of the Venture, (d) the approval of the annual budget of
the Venture, (e) the making of any distributions other than tax distributions,
(f) any staffing additions and compensation of employees, (f) any capital
expenditures or investment in excess of $50,000, (g) the hiring of and any
change in the Venture’s auditors and (h) the establishment of the initial
operating policies, procedures and reports of the Venture, will be made by the
Board.
 
6 Key Employees. The parties hereby agree that on or prior to the Closing Date
that the Venture will have executed eighteen (18) month employment agreements
which each of Shaotang Chen and Xiaogang Luo , each such agreement to be in
substantially the form attached hereto as Exhibit C (the “Employment
Agreements”).
 
7 Non-Competition. In order for the Venture to achieve maximum success in its
business operations, Harbin and Shelton each agree not to engage in research and
development, design and sale of controllers that will compete with the Venture
at any time during the Term.
 
8. Representations and Warranties of Shelton In order to induce to Harbin to
enter into this Agreement and to perform its obligations hereunder, Shelton
hereby represents to Harbin that
 
(a) It is a limited liability company duly organized and validly existing under
the laws of the State of Michigan and has all power and authority necessary to
carry on its business as it is now being conducted, to enter into this
Agreement, the License and the Assignment to perform its obligations hereunder
and thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) All corporate and other proceedings required to be taken by or on behalf of
Shelton to authorize it to enter into and carry out this Agreement, the License
and the Assignment have been duly taken, and this Agreement, the License and the
Assignment each constitute a legal, valid and binding obligation of Shelton,
enforceable against Shelton in accordance with their respective terms except (i)
as such enforceability may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) to the
extent that equitable remedies, such as injunctive relief or specific
performance are within the discretion of courts of competent jurisdiction.
 
(c) The execution and delivery of this Agreement, the License and the
Assignment, the performance by Shelton of their respective terms, and the
consummation of the transactions contemplated hereby and thereby will not
conflict with, or result in any violation of, or default or loss of a benefit
under or permit the acceleration of any obligation under (i) the organizational
documents of Shelton (ii) any contract, agreement or commitment of Shelton or
(iii) any permit, concession, grant franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Shelton or to its
properties, including the Licensed Assets.
 
(d) No consent, approval, order or authorization of or registration, declaration
or filing with, any governmental or regulatory authority is required in
connection with the execution and delivery of this Agreement, the License or the
Assignment by Shelton or the consummation by Shelton of the transactions
contemplated hereby or thereby.
 
(e) Except for the transfer and purchase option granted by Shelton to Harbin and
Newco pursuant to Section 4 hereof, Shelton has good and valid title to each of
the Licensed Assets, free and clear of all Liens (as hereinafter defined) and
there is no claim, litigation, or other proceeding pending or threatened, which
could impair, limit, diminish or otherwise impact upon Shelton’s right in the
Licensed Assets or its ability to execute and deliver and perform its
obligations hereunder or under the License. For purposes of this Agreement, the
term “Liens” shall mean any lien, encumbrance, pledge, option, security
interest, right of first refusal, mortgage, charge, of any kind (including any
conditional sale agreement) or any subordination arrangement in favor of another
person.
 
(f) None of the Licensed Assets nor any of the elements thereof infringe or
violate any rights of any person or entity.
 
(g) None of the Licensed Assets are in the public domain.
 
(h) No person is infringing on the rights if Shelton in and to any of the
Licensed Assets.
 
 
4

--------------------------------------------------------------------------------

 
 
9. Representations and Warranties of Harbin In order to induce to Shelton to
enter into this Agreement and to perform its obligations hereunder, Harbin
hereby represents to Shelton that
 
(a) It is a corporation duly incorporated and validly existing under the laws of
the State of Nevada and has all corporate power and authority necessary to carry
on its business as it is now being conducted, to enter into this Agreement, the
License and each of the Employment Agreements and to perform its obligations
hereunder and thereunder.
 
(b) All corporate and other proceedings required to be taken by or on behalf of
Harbin to authorize it to enter into and carry out this Agreement, the License
and each of the Employment Agreements have been duly taken, and this Agreement,
the License and each of the Employment Agreements constitute a legal, valid and
binding obligation of Harbin, enforceable against Harbin in accordance with
their respective terms except (i) as such enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) to the extent that equitable remedies, such
as injunctive relief or specific performance are within the discretion of courts
of competent jurisdiction.
 
(c) The execution and delivery of this Agreement, the License and each of the
Employment Agreements, the performance by Harbin of their respective terms, and
the consummation of the transactions contemplated hereby and thereby will not
conflict with, or result in any violation of, or default or loss of a benefit
under or permit the acceleration of any obligation under (i) the articles of
incorporation or by-laws of Harbin (ii) any contract, agreement or commitment of
Harbin or (iii) any permit, concession, grant franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Harbin
or to its properties.
 
(d) No consent, approval, order or authorization of or registration, declaration
or filing with, any governmental or regulatory authority is required in
connection with the execution and delivery of this Agreement, the License and
each of the Employment Agreements by Harbin or the consummation by Harbin of the
transactions contemplated hereby or thereby.
 
10. Conditions. The consummation of the transactions contemplated by this
agreement is conditioned on (a) the execution and delivery of the License (b)
the execution and delivery of the Assignment, (c) the execution and delivery of
the Employment Agreements, (d) the completion of satisfactory due diligence by
Harbin and Shelton and (e) each of the representations and warranties set forth
herein being true and correct as of the Closing Date.
 
11. Expenses. Harbin and Shelton will each bear their respective expenses
incurred in connection with the negotiation, preparation and consummation of the
transactions contemplated hereby.
 
 
5

--------------------------------------------------------------------------------

 
 
12. Confidentiality. Harbin and Shelton each agree to treat as confidential and
not to disclose to any third party (other than such person’s legal and financial
advisors) any non-public information provided by or on behalf of the other party
in connection with the transactions contemplated hereby.
 
13 Publicity. Neither Harbin nor Shelton nor any of their respective affiliates
shall issue any press release or make any public statements about this
transaction without the prior consent of the other party; provided, however,
that any party hereto may make any disclosure required to be made by it under
applicable law or by stock exchange regulations if it determines in good faith
that it is appropriate to do so and gives prior written notice to the other
party hereto, using reasonable efforts, given any time constraints, to reach the
other party hereto and discuss such disclosure with the other party.
 
14. Governing Law This Agreement shall be governed in accordance with the laws
of the State of Delaware without regard to the principles of conflict of laws.
 
15 Assignment  Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, except that Harbin may
transfer any of its rights or obligations hereunder to any affiliate of Harbin
without the prior written consent of Shelton.
 
16. Waivers and Amendments This Agreement may be amended, and the terms hereof
may be waived only by a written instrument signed by both Harbin and Shelton.
 
17. Counterparts This Agreement may be executed in counterparts, each of which
shall be an original and all of which shall together constitute one and the same
instrument.
 
18. No Agency The parties shall act solely as independent contractors and
nothing contained herein shall be construed as creating an agency, partnership,
joint venture, employment or other relationship between the parties other than
one of independent contractors.
 
19. Entire Agreement This Agreement, the License and the Employment Agreements
constitute the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersede all other prior
agreements and understandings.
 
20. Termination This Agreement may be terminated at any time by Harbin or
Shelton upon no less than 30 days prior written notice in the event of a
material breach of this Agreement that has not been cured during such 30 day
period. Notwithstanding any provision to the contrary set forth in the License
Agreement and the Employment Agreements, upon any termination of this Agreement,
all obligations of Harbin, Shelton, the Venture, Shaotang Chen and Xiaogang Luo,
as applicable, under the License, the Assignment and each of the Employment
Agreements shall automatically terminate.
 
 
6

--------------------------------------------------------------------------------

 
 
If the foregoing reflects our agreement, kindly sign and return the duplicate
copy of this letter to us which will constitute our agreement as to the subject
matter hereof.

       
Very truly yours,
     
HARBIN ELECTRIC, INC.
 
   
   
  By:   /s/ Tianfu Yang  

--------------------------------------------------------------------------------

Name: Tianfu Yang
Title: Chairman and Chief
  Executive Officer

 
Agreed and Accepted this
9th day of April, 2007
 
SHELTON TECHNOLOGY, LLC
 
 
By: /s/ Julie Xie 

--------------------------------------------------------------------------------

Name: Julie Xie
Title: Managing Director
 
 
By: /s/ Shaotang Chen

--------------------------------------------------------------------------------

Name: Shaotang Chen
 
 
By: /s/ Xiaogang Luo

--------------------------------------------------------------------------------

Name: Xiaogang Luo
 
 
7

--------------------------------------------------------------------------------

 
 